Name: Commission Regulation (EC) No 2078/95 of 30 August 1995 concerning derogations in the cereals sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31995R2078Commission Regulation (EC) No 2078/95 of 30 August 1995 concerning derogations in the cereals sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products Official Journal L 205 , 31/08/1995 P. 0036 - 0037COMMISSION REGULATION (EC) No 2078/95 of 30 August 1995 concerning derogations in the cereals sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common orgnization of the market in cereals (2), as last amended by Regulation (EC) No 1863/95 (3), and in particular Article 9 thereof, Whereas, in order to guarantee that a distinction is made between quantities exported before and quantities exported on or after the date of entry into force of the Uruguay Round Agricultural Agreement, Commission Regulation (EC) No 1521/94 (4), lays down that the period of validity of export licences issued under the arrangements currently in force is limited to 30 June 1995 and that products covered by one of the systems referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (5), as last amended by Regulation (EEC) No 2026/83 (6), must be the subject of the export declaration; Whereas it has transpired that a large number of operators have faced marketing difficulties for the products mentioned in Annex A to Regulation (EEC) No 1766/92 and are therefore not able, despite their efforts, to comply with the time limit of 60 days from the date of acceptance of the export declaration within which the products must leave the customs territory of the Community, which is laid down in Article 4 and Article 32 (1) of Commission Regulation (EEC) No 3665/87 (7), as last amended by Regulation (EC) No 1384/95 (8) and Article 30 (1) (b) (i) of Commission Regulation (EEC) No 3719/88 (9), as last amended by Regulation (EC) No 1199/95 (10); whereas provision should therefore be made, because of the exceptional circumstances affecting these products, for derogation from this time limit which should be increased to 90 days while restricting this derogation to export licences issued before 1 May 1995; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 30 (1) (b) (i) of Regulation (EEC) No 3719/88 and Article 4 and Article 32 (1) of Regulation (EEC) No 3665/87, the time limit of 60 days shall be increased to 90 days for products mentioned in Annex A to Regulation (EEC) No 1766/92 for export refunds for which an export licence or an advance-fixing certificate issued before 1 May 1995 has been submitted, supported by the export declaration or the declaration of payment referred to in Article 25 (1) of Regulation (EEC) No 3665/87. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1995. For the Commission Karel VAN MIERT Member of the Commission